DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal generator for converting”; “a display panel controller for receiving” in Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8,10,21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  (Note: rejection applies to subsequent dependent claims).
The specification does not describe “a signal generator for converting the changes in resistance value….” as claimed.  Applicant points to paragraph [0015]-[0020] of instant specification. However, these paragraphs [0015-]-[00205] are silent about “a signal generator..” as claimed. The specification as filed describes an arithmetic unit that includes a control information acquisition unit (23) configured to acquire control information of a display object of the flexible display panel according to the resistance change values. It further describes where the control information may include motion information including a moving direction and zoom information of display object. However, the specification does not describe any particular structure as to the what the arithmetic unit (2) entails or particular structure as to what the control information acquisition unit (23) entails. Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations ““a signal generator for converting…” and “a display panel controller for receiving” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe any particular structure as to what the “signal generator” or “display panel controller” entails. One of ordinary skill in the art would recognize that the afore mentioned functions may be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which particular structure or structures perform(s) the claimed functions, respectively.
{Note that the “signal generator” is not described in the specification as filed. The specification as filed describes an arithmetic unit that including a control information acquisition unit (23) configured to acquire control information of a display object of the flexible display panel according to the resistance change values, where the control information may include motion information including a moving direction and zoom information of display object. However, the specification does not describe any particular structure as to the what the arithmetic unit (2) entails or particular structure as to what the control information acquisition unit (23) entails. 
Examiner Suggest: use the language as described in the specification as filed, and may amend the claim limitations so that will no longer be interpreted under 112(f). 
For purposes of examination, “a signal generator for converting…” will be interpreted as previously noted in the OA 04/13/2022, as any known structure implemented in hardware, software, or combination of the two that performs the claimed function}.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 4-8,10, 12-17,19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claims).
Claim 4, the limitation “calculating the first angle…” it is not clear what (i..e element) is doing the calculation.  Claim 6, the limitation “calculating first imitation force values...”, “calculate second imitation force values… multiplied by second conversion coefficient” – it is not clear what element is performing these calculations. Similarly, Claim 7, it is not clear what element is performing “summing….”; Claim 8- “determining that the main direction…”, “determining one sensor with a largest…”; Claim 10- “calculating a sum…”. It is not clear what is performing the “calculating”, “summing” and the “determining…”. 
Claim 12 is a method claim with apparatus limitations. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph, In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.
Claim 12, recites the limitation "the control signals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, recite the limitation “acquiring….”, “calculating the first angle…” not linked to a particular structure to perform these functions. Same rationale applies to Claim 15, where it is not clear what is doing the “calculating first imitation force values…”, “calculating second imitation force values…”, “acquiring…”; in Claim 16- “summing the first imitation force values….”, “summing the second imitation force values…”, “judging…”; in Claim 17- “determining one sensor with the largest…”, “determining positions…”. Same applies to Claims 19-20.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
As noted above, the disclosure does not provide any particular structure that corresponds to the “signal generator”, “arithmetic unit”,  “display panel controller” to perform the claimed function. It is not clear what each of these units entail. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2014/0078047).
As to Claim 12, Seo et al. discloses A display control method, performed by a display terminal, the display terminal comprises a flexible display panel with a plurality of sensors distributed in an array (fig.1, 3a- para.0064,0068,0070-0071--sensor 120 include a plurality of bend sensors in grid pattern; fig.3d- para.0075-0077), comprising; 
acquiring resistance change values of the sensors in the flexible display panel in a bent state (0066, 0075,0080-0083,0094); 
acquiring a crease position of the flexible display panel according to the resistance change values of the sensors (para.0066, 0085, 0090-0091,0125,0175-location of bending line may be determined based on sensing resistance result from sensor 120); and 
acquiring control information of a dynamic display object of the flexible display panel according to the resistance change values of the sensors located at the crease position and on both sides of the crease position (figs.3-4- para.0066, 0085, 0090-0092, 0125, 0175- resistance values at the bending line 43 and on both sides of bending line 43 are sensed; para.0127-0138,0145-0158- moving direction of moving object is determined based on changed location of the bending area, bending line, and a bending direction {read as control information}), 
wherein the controlling a dynamic display of a dynamic display object in the flexible display panel by the control signals comprises controlling a moving direction of the dynamic display object by the control signals (fig.8-12-para.0127-0138,0145-0158- moving object 220 is moved in the moving direction determined based on bending area, bending line, bending direction).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0078047) in view of Jung (US 2017/0153750).
As to Claim 1, Seo et al. discloses A display terminal, comprising: 
a flexible display panel (fig.1-display 110; para.0047,0052); 
a sensor layer comprising a plurality of sensors which are flexible and distributed in an array (fig.1, 3a- para.0064,0068,0070-0071-sensor 120 include a plurality of bend sensors in grid pattern; fig.3d- para.0075-0077-plurality of strain gages), the sensor layer being used for converting a bending force experienced by the flexible display panel into changes in resistance value (para.0066, 0080-0083,0094)
a signal generator for converting the changes in resistance value of the sensors into control signals of a dynamic display object ({Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known arithmetic structure implemented in hardware, software, or combination of the two that performs the claimed function} fig.1,8-12- controller 130-para.0103,0125,0127-138, 0145-0150; controller 130 may determine a direction in which moving object 220 {read as dynamic display object} is moved according to the bending area, bending direction, bending line {read as control signals}, where the bending area bending direction are determined by the controller based sensed resistance values); and 
a display panel controller for receiving the control signals of the signal generator and controlling a dynamic display of the dynamic display object in the flexible display panel by the control signals ({Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known controller structure implemented in hardware, software, or combination of the two that performs the claimed function}; fig.8--12- controller 130-para.0127-0138, 0145-0158- controller 130 moves the moving object 220 in the moving direction based on changed location of the bending area and a bending direction and bending line)
wherein the controlling a dynamic display of a dynamic display object in the flexible display panel by the control signals comprises controlling a moving direction of the dynamic display object by the control signals (fig.8-12- para.0127-0138,0145-0158- the moving object 220 is moved in the moving direction based on changed location of the bending area, bending line, and a bending direction).  
	Seo et al. discloses where the controller (130) determines bending area, bending direction, location of bending line (read as control signals) based on resistance sensed by sensor (120) (para.0085) and where the controller (130) controls a moving direction of the object based on bending line, bending area, bending direction (paras.0128-0120,0145).
Seo does not expressly disclose where the signal generator and the display panel controller as separate elements, so as the display panel controller receive the control signal of the signal generator. 
	Jung discloses a controller (150) that may include a parameter deriver (153), where the parameter deriver (153) derives a sensing parameter SP based on resistance change value VF corresponding to folding number and/or folding angle of the display panel. The sensing parameter SP is then provided to control signal generator (155) that may generate first and second control signal (paras.0030,0042-0046,0048,0075).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo et al. by implementing a controller, as disclosed by Jung, to determine the bending area, bending line, bending direction (of Seo) and generate control signal (as disclosed by Jung) based on the determined bending area, bending line, bending direction, so as to control the moving the direction of the object (of Seo), the motivation being because in doing so would not have modified by the operation of the device, thus yielding predictable results.  The modification of Seo et al. in view of Jung, would further provide the device of Seo et al., with the ability to update the sensing parameter (bending area, bending line, bending direction of Seo) which may aid in reducing the load of the touch screen device (Jung-para.0046).
	
As to Claim 2, Seo et al. in view of Jung disclose wherein the sensors distributed in an array comprises a plurality of first sensors and a plurality of second sensors, and the sensor layer comprises: a first sensor layer comprising the first sensors distributed in an array for converting the bending force experienced by the flexible display panel into the changes in resistance value in a first direction (fig.3- sensors 12-1 to 12-5; para.0068-0070); and a second sensor layer comprising the second sensors distributed in an array for converting the bending force experienced by the flexible display panel into the changes in resistance value in a second direction (fig.3- sensors 11-1 to 11-5; para.0068-0070).

As to Claim 21, Seo et al.  in view of Jung disclose wherein the sensor layer comprises a plurality of first sensors and a plurality of second sensors distributed in an array in a same layer, and the first sensors for sensing resistance change value generated in the first direction and the second sensors for sensing resistance change value generated in the second direction are spaced apart (Seo-fig.3-para.0070). 

As to Claim 22, Seo et al. in view of Jung disclose wherein an area occupied by the sensors distributed in an array is greater than that of the flexible display panel on a display surface, the first sensors in the first sensor layer and the second sensors in the second sensor layer are distributed in the same way, and a first sensor is superimposed over a second sensor corresponding to the first sensor (Seo-figs.3a,4- para.0070-0071; controller determines a bend area which is smaller than the area occupied by the sensors).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0078047) in view of Jung (US 2017/0153750), further in view of Kim et al. (US 2018/0275763).
As to Claim 3, Seo et al. in view of Jung disclose wherein the converting the changes in resistance value of the sensors into control signals of a dynamic display object comprises: acquiring resistance change values of the sensors distributed in an array in the flexible display panel in a bent state (Seo-para.0066, 0085, 0125-sensing result of sensor 120); acquiring a crease position of the flexible display panel according to the resistance change values of the sensors (Seo-para.0066, 0085, 0090-0091,0125,0175-location of bending line based on sensing resistance result of sensor 120); and acquiring control information of the dynamic display object of the flexible display panel according to resistance change values of sensors located at the crease position and on both sides of the crease position (Seo-figs.3-4- para.0066, 0085, 0090-0092.0175- resistance values at the bending line 43 and on both sides of bending line 43 are sensed, para.0127-0138,0145-0158- moving direction of moving object is determined based on changed location of the bending area, bending line, and a bending direction), wherein the control information is used for generating the dynamic effect of the dynamic display object in the flexible display panel (Seo-fig.8-12-para.0127-0138,0145-0158- moving object 220 is moved in the determined moving direction).
Seo et al. in view of Jung disclose where the object may be a graphic element that consists of various shapes (Seo-para.0127), but does not expressly disclose the dynamic display object is in a real scene image.  
	Kim et al. discloses a dynamic display object is in a real scene image (fig.18a-b- 0072,0094, 0180-0183- bicycle character is moved is based on bending area and inclination of the device; fig.19-20b-para. 0187-0188- waterfall wallpaper, the waterfall flows faster when the flexible device is inclined, the bicycle character is moved in direction of waterfall).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seo et al. in view of Jung, with the teachings of Kim et al., by displaying the object (of Seo) in a real scene image (as disclosed by Kim), the motivation being to provide control of an object in a screen to be moved based on outer form information.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0078047) in view of Jung (US 2017/0153750), further in view of Kim et al. (US 2018/0275763), further in view of Hong et al. (US 2017/0123558).
As to Claim 23, Seo et al. in view of Jung, as modified by Kim et al. disclose wherein the control information further comprises a moving distance of the dynamic display object (Seo-para.0180) and where the moving distance may be proportional to the degree of bending (para.0164,0101), but do not expressly disclose: the converting the changes in resistance value of the sensors into control signals further comprises: acquiring a bending rate of the flexible display panel during bending according to the crease position, and acquiring a moving distance of the dynamic display object according to the bending rate.
Hong et al. discloses where resistance change values may be provided as absolute value of a resistance change rate, where a bending event (bending angle) is determined based on the measured resistance change values (para.0094-0096). Hong et al. further discloses where resistance change rate is determined according to the bending angle (para.0066,0078,0086).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seo et al. in view of Jung, as modified by Kim et al., with the teachings of Hong et al., such that the moving distance (of Seo) may be proportional to the bending angle (as determined by Hong). The motivation being to determine whether a bending event has occurred based on measured resistance change values, and provide execution of various applications based on the bending angle and bending position.

Allowable Subject Matter
Claims 4-8, 10, 13-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowable over the prior the prior art of record since the cited refences taken alone or in combination do not teach or suggest “wherein the acquiring control information of the dynamic display object of the flexible display panel according to resistance change values of sensors located at the crease position and on both sides of the crease position comprises: acquiring the crease position; acquiring the first reference direction and the second reference direction according to first resistance change values and second resistance change values of the sensors located on both sides of the crease position; and calculating the first angle by calculating a tangent or a cotangent of the first angle according to the first resistance change values and the second resistance change values of the sensors located at the crease position” along with the other limitations in the claim.
Claim 13 is allowable over the prior the prior art of record since the cited refences taken alone or in combination do not teach or suggest “wherein the acquiring control information of the dynamic display object of the flexible display panel according to resistance change values of sensors located at the crease position and on both sides of the crease position, comprises: acquiring the crease position; acquiring the first reference direction and the second reference direction according to first resistance change values and second resistance change values of the sensors located on both sides of the crease position; and  calculating the first angle by calculating a tangent or a cotangent of the first angle according to the first resistance change values and the second resistance change values of the sensors located at the crease position” along with the other limitations in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because new grounds of rejections have been applied as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627